DETAILED ACTION

Claims 21-40 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 21-40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guhan Suriyanarayanan  (US-20070026373-A1).
	As per claim 21, Suriyanarayanan teaches “a system, comprising: one or more computing devices configured to implement an event replication system, wherein the event replication system is configured to: assign sequence identifiers for a plurality of 
	As per claim 22, Suriyanarayanan further shows “wherein the event replication system is further configured to: replicate the individual one of the update events from the source data store to the destination data store based at least in part on the sequence identifier of the individual one of the update events being later in the sequence than the sequence identifier of the deletion event,” ([0045]-[0049], [0055]-[0057]).
	As per claim 23, Suriyanarayanan further shows “wherein the event replication system is further configured to: discard the individual one of the update events without replication from the source data store to the destination data store based at least in part on the sequence identifier of the individual one of the update events 
	As per claim 24, Suriyanarayanan further shows “wherein the sequence identifiers of the second portion of the update events are determined based at least in part on the sequence identifier of the deletion event indicated by the checkpoint,” ([0045]-[0049], [0055]-[0057]).
	As per claim 25, Suriyanarayanan further shows “wherein the event replication system is further configured to: store an additional checkpoint representing a particular update event of the second portion of the update events, wherein the additional checkpoint indicates the sequence identifier of the particular update event, and wherein the particular update event represents a latest event replicated from the source data store to the destination data store,’ ([0045]-[0049], [0055]-[0057]).
	As per claim 26, Suriyanarayanan further shows “wherein the event replication system is further configured to: discard an additional event without replication from the source data store to the destination data store based at least in part on a sequence identifier of the additional event being earlier in the sequence than the sequence identifier of the particular update event indicated by the additional checkpoint,” ([0045]-[0049], [0055]-[0057]).
	As per claim 27, Suriyanarayanan teaches “a computer-implemented method, comprising”:
“assigning sequence identifiers for a plurality of events associated with a key in a source data store, wherein the sequence identifiers represent a logical order of the events in a sequence associated with the key, wherein the events comprise a deletion 
“storing a checkpoint representing the deletion event, wherein the checkpoint indicates the sequence identifier of the deletion event,” (figs. 9-10, [0045]-[0049]); and
“determining whether to replicate an individual one of the update events from the source data store to a destination data store based at least in part on a comparison of the sequence identifier of the individual one of the update events to the sequence identifier of the deletion event indicated by the checkpoint,” (figs. 9-10, [0045]-[0049]).
	As per claim 28, Suriyanarayanan further shows “replicating the individual one of the update events from the source data store to the destination data store based at least in part on the sequence identifier of the individual one of the update events being later in the sequence than the sequence identifier of the deletion event,” ([0045]-[0049], [0055]-[0057]).
	As per claim 29, Suriyanarayanan further shows “discarding the individual one of the update events without replication from the source data store to the destination data store based at least in part on the sequence identifier of the individual one of the update events being earlier in the sequence than the sequence identifier of the deletion event,” ([0045]-[0049], [0055]-[0057]).

	As per claim 31, Suriyanarayanan further shows “storing an additional checkpoint representing a particular update event of the second portion of the update events, wherein the additional checkpoint indicates the sequence identifier of the particular update event, and wherein the particular update event represents a latest event replicated from the source data store to the destination data store,’ ([0045]-[0049], [0055]-[0057]).
	As per claim 32, Suriyanarayanan further shows “replicating an additional event from the source data store to the destination data store based at least in part on a sequence identifier of the additional event being later in the sequence than the sequence identifier of the particular update event indicated by the additional checkpoint,’ ([0045]-[0049], [0055]-[0057]).
	As per claim 33, Suriyanarayanan further shows “discarding an additional event without replication from the source data store to the destination data store based at least in part on a sequence identifier of the additional event being earlier in the sequence than the sequence identifier of the particular update event indicated by the additional checkpoint,’ ([0045]-[0049], [0055]-[0057]).

“storing a checkpoint representing the deletion event, wherein the checkpoint indicates the sequence identifier of the deletion event,” (figs. 9-10, [0045]-[0049]); and
“determining whether to replicate an individual one of the update events from the source data store to a destination data store based at least in part on a comparison of the sequence identifier of the individual one of the update events to the sequence identifier of the deletion event indicated by the checkpoint,” (figs. 9-10, [0045]-[0049]).
	As per claim 35, Suriyanarayanan further shows “additional program instructions that, when executed on or across the one or more processors, perform: replicating the individual one of the update events from the source data store to the destination data store based at least in part on the sequence identifier of the individual one of the update events being later in the sequence than the sequence identifier of the deletion event,’ ([0045]-[0049], [0055]-[0057]).

	As per claim 37, Suriyanarayanan further shows “wherein the sequence identifiers of the second portion of the update events are determined based at least in part on the sequence identifier of the deletion event indicated by the checkpoint,’ ([0045]-[0049], [0055]-[0057]).
	As per claim 38, Suriyanarayanan further shows “additional program instructions that, when executed on or across the one or more processors, perform: storing an additional checkpoint representing a particular update event of the second portion of the update events, wherein the additional checkpoint indicates the sequence identifier of the particular update event, and wherein the particular update event represents a latest event replicated from the source data store to the destination data store,” ([0045]-[0049], [0055]-[0057]).
	As per claim 39, Suriyanarayanan further shows “additional program instructions that, when executed on or across the one or more processors, perform: replicating an additional event from the source data store to the destination data store based at least in part on a sequence identifier of the additional event being later in the sequence than 
	As per claim 40, Suriyanarayanan further shows “additional program instructions that, when executed on or across the one or more processors, perform: discarding an additional event without replication from the source data store to the destination data store based at least in part on a sequence identifier of the additional event being earlier in the sequence than the sequence identifier of the particular update event indicated by the additional checkpoint,’ ([0045]-[0049], [0055]-[0057]).




                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 24, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153